Case 1:18-md-02865-LAK Document 85 Filed 02/27/19 Page 1 of 1

HANAMIR|AN
LAWF|Rl\/I

MMN STREET T{} WALL STREET

February 27, 2019

Via ECF

Honorable Lewis A. Kaplan, U.S.D.J.
United States Courthouse

500 Pearl Street, Courtroorn 21B
New York, NY 10007

Re: In re: Customs and Tax Administration of the Kingdom of Denmark
(SKAT) Tax Refund Litigation. Docket Number 18-md»2865 (LAK)

Dear Judge Kaplan:

I have reviewed the form of Proposed Order Governing the Role of Lead Counsel filed
on February 25, 2019, and the Transcript of the Proceedings dated January 24, 2019 (“the
Transcript”), and offer the following:

1. Paragraph 4 should be stricken as inconsistent With the Transcript; and

2. Paragraph 7, line 4, after the words “ten (10 days)”, the Words “al°cer written email
notice” should be added.

I have no other objection to the Proposed Forrn of Order.

Thank you.

Rcspect lly,

 
    

M. Hanarnirian

JMH/lmt

cc: All Counsel of Record (via ECF)

HANAI\/||R|AN LAW F|R|V|, P.C.
40 E l\/\AlN sTREET r\/\ooREsTov\/N, NJ 08057 30 \/\/ALL STREET NEv\/ YORK NY 10005

0 856 793 9092 F 856 793 9121 W hanamirian Com

